Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended the independent claims to recite/highlight that the vehicle is traveling within a minesite (as opposed to standard road vehicles); additionally yaw and pitch control/orientation offset of the concentrated scan region compared to the vehicle orientation axis is claimed. And that the ROI/concentrated scan region has a width set by the opposing edges of the path.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The cited combination (Oder, Izzat, Senneff, Seigel) do not recite a minesite or similar. Seigel does teach generalized that its routing generation system can be used on/in non-standard navigation areas (i.e. offroad regions) in Column 2, lines 44-62, “s is set forth in greater detail below, the present disclosure is directed to navigable path networks. More specifically, the systems and methods disclosed herein are directed to defining navigable path networks for use by an autonomous vehicle having a predefined set of dimensions or attributes, or a fleet of autonomous vehicles having any number of sets of dimensions or attributes. A navigable path network of the present disclosure may be associated with a geographic area or environment, and may include a plurality of points corresponding to individual locations within the geographic area or environment. A navigable path network may also include paths between pairs of such points that correspond to traditional transportation infrastructure features such as streets, sidewalks, bridges, bicycle or walking paths, trails or other passable features, as well as accessible public or private spaces such as parks, fields, forests, lots, clearings or other spaces that are not traditionally used for transportation, but may safely accommodate the travel of one or more autonomous vehicles.” However a further review of Siegel shows that the vehicles taught vary in size from small enough to operate on sidewalks/pedestrian paths to larger standard roadsized vehicles. As such the industry/field of application of Siegel doesn’r lend itself well to more industrial applications (mines, construction, etc)
Allowable Subject Matter
Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims, the claims have all be amended to further recite offroad/industrial working sites, (minesite claim 1, haul truck worksite claim 11, offroad load-moving claim 17); and additional elements/actuation of the Lidar ROI (yaw and pitch offsets) for such applications. As well as more details as to the ROI parameters (width of path, which is different than roadlanes as is taught in Siegel as offroad/industrial application will not have well defined/marked roadlines). No prior art was found to teach these more specific ROI/concentrated scan region limitations.
	In terms of new prior art/close prior art found  WO 2016121688 A1, which teaches a ore hauling truck (off-road, hauling truck, minesite); however WO 2016121688 A1 doesn’t teach a distinction between a FOV and ROI/concentrated scan of the Lidar, as such while at first appearing some elements of the applicants claims would require combining/substituting (with the cited prior art of the previous OA) various operations of the disclosed Lidar system to the point where it would require hindsight/reconstruction bias to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016121688 A1; CN 107430406 A; US 20070219720 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661